DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/3/2020 has been entered.
 
Response to Amendment
The Amendment filed 12/3/2020 has been entered. Claims 2, 9, 12, 17, and 19 have been cancelled. Claims 1, 3-8, 10-11, 13-16, and 18 remain pending in the application. Applicant’s amendments have overcome the previous rejections under 112(b) and 112(d).


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 13 depends from cancelled claim 9. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
Friend et al. (US patent Application Publication 2015/0106741), referred to as Friend herein [previously cited].
Yang et al. (US Patent Application Publication 2014/0198628), referred to as Yang herein [previously cited].
Kobayashi et al. (US patent Application Publication 2013/0044072), referred to as Kobayashi herein [previously cited].
Seo et al. (US Patent Application Publication 2014/0223347), referred to as Seo herein [previously cited].
Mitchell et al. (US Patent Application Publication 2006/0088144), referred to as Mitchell herein [previously cited].
He et al. (US Patent Application Publication 2012/0323933), referred to as He herein.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 6-8, 11, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friend in view of Seo in further view of He.

Regarding claim 1, Friend discloses a notification output control method of an electronic device, the method comprising (Friend, Abstract with ¶0042 – message management including an email inbox. Fig. 1 with ¶0015-¶0017 – computer with processor executing program instructions stored in hardware memory):
outputting notification information with a notification pattern (Friend, Fig. 2A with ¶0025-¶0026 – email inbox displaying messages. ¶0023 – detailed preview information about messages is provided. ¶0030 – renewed messages may be marked as important by a star or flag icon);

executing a snooze mode of the notification information according to the snooze time and hiding the notification information; re-outputting the notification information after expiry of the snooze time (Friend, ¶0038-¶0041 – message is hidden while snoozed, and re-delivered or re-displayed based on snooze criteria. Criteria includes a date and time or the expiration of a time period if no reply has been detected); and

However, Friend appears not to expressly disclose displaying the snooze time setting object based on a sweeping input on the notification. However, in the same field of endeavor, Seo discloses a messaging application with a message list (Seo, Abstract),
identifying whether a direction of a first input on the notification information is a predetermined direction; displaying a snooze time setting object in case that the direction of the first input on the notification information is the predetermined direction (Seo, Figs. 5A-5B with ¶0061-¶0064 – dragging to the left, instead of to the right, causes a deferred time setting object to appear); and 
deleting the notification information in case that the direction of the first input is opposite to the predetermined direction on the notification information  (Seo, Fig. 4 with ¶0060 – dragging to the right causes the message to be moved to trash or archive).

However, Friend as modified appears not to expressly disclose wherein the importance of the notification information is determined based on a user response sensitivity, use frequency and an analysis of a text in the notification system.
However, in the same field of endeavor, He discloses identifying important notifications (He, Abstract)
wherein the importance of the notification information is determined based on a user response sensitivity, use frequency and an analysis of a text in the notification system (He, ¶0009 – priority score is assigned to received communication items. ¶0025 – priority score is based on identifying the name (text) of the sender in contacts, as the sender of other text messages, and phone logs. ¶0029 – priority based on identified keywords or search terms (text). Table 1 with ¶0023-¶0026 – priority is based on recently communication occurred with the contact (user response sensitivity), including both sent and received items. ¶0025, ¶0046-¶0047 – speed dial is based on how frequently the user communicates with the contact (frequency). Speed dial is used to determine message priority).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the importance of Friend as modified, to include identifying the importance based on response sensitivity, use frequency, and text analysis based on the teachings of He. The motivation for doing so would have been to assist the user in effectively and 

Regarding claim 4, Friend as modified discloses the elements of claim 3 above, and further discloses comprising at least one of: displaying, a list containing at least one notification information in the snooze mode; detecting a third input related to the list; and deleting the notification information corresponding to the third input among the at least one notification information in the list (Friend, ¶0041 – snoozed items may be displayed in a snooze section of the inbox. Seo, ¶0050 – snoozed items are included in the “deferred” collection. Fig. 4 with ¶0060 – dragging to the right causes the message to be moved to trash or archive).

Regarding claim 6, Friend as modified discloses the elements of claim 1 above, and further discloses wherein the re-outputting the notification information after the expiry of the snooze time comprises displaying the re-output notification information along with at least one other notification information, and the displaying the re-output notification information along with the at least one other notification information comprises assigning to the re-output notification information a priority higher than the priority of the at least one other notification information and arranging the notification information (Friend, ¶0038-¶0041 – message is re-delivered or re-displayed based on snooze criteria and receives a new timestamp. Criteria includes a date and time or the expiration of a time period if no reply has been detected. ¶0027 – re-displayed conversation moves to the top of the inbox based on the new timestamp (above other messages). ¶0030 – renewed messages may be marked as important. ¶0032 – sorting of messages can be performed on the original or updated timestamp. Abstract – important messages are displayed at be top of the inbox for prominent display. In this manner, messages are sorted according to the renewed timestamp afforded a re-displayed message. The re-

Regarding claim 7, Friend as modified discloses the elements of claim 1 above, and further discloses wherein the re-outputting the notification information after the expiry of the snooze time comprises displaying the notification information output in response to a notification information display request after the expiry of the selected snooze time (Friend, ¶0038-¶0041 – message is re-delivered or re-displayed based on snooze criteria and receives a new timestamp. Criteria includes a date and time or the expiration of a time period if no reply has been detected).

Regarding claim 8, Friend discloses an electronic device, comprising: a touchscreen configured to display notification information and receive a touch input (Friend, Fig. 1 at least Element 108 with ¶0019 and ¶0021 – touchscreen interface on a tablet. Touch input may be performed on the user interface. ¶0023 – user interface is displayed. Figs. 2A and 3A with ¶0029 and ¶0036 – touch action includes gestures or swipe. Touch action is shown on the graphical display. Fig. 1 with ¶0015-¶0017 – computer with processor executing program instructions stored in hardware memory);
and a processor configured to control to output notification information with a notification pattern (Friend, Fig. 2A with ¶0025-¶0026 – email inbox displaying messages. ¶0023 – detailed preview information about messages is provided. ¶0030 – renewed messages may be marked as important by a star or flag icon),

execute a snooze mode of the notification information, according to the snooze time, hide the notification information, re-output the notification information after expiry of the snooze time (Friend, ¶0038-¶0041 – message is hidden while snoozed, and re-delivered or re-displayed based on snooze criteria. Criteria includes a date and time or the expiration of a time period if no reply has been detected), and

However, Friend appears not to expressly disclose displaying the snooze time setting object based on a sweeping input on the notification. However, in the same field of endeavor, Seo discloses a messaging application with a message list (Seo, Abstract),
identifying whether a direction of a first input on the notification information is a predetermined direction; displaying a snooze time setting object in case that the direction of the first input on the notification information is the predetermined direction (Seo, Figs. 5A-5B with ¶0061-¶0064 – dragging to the left, instead of to the right, causes a deferred time setting object to appear); and 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the snooze function of Friend, to include displaying snooze time setting objects in response to a sweeping input on the notification based on the teachings of Seo. The motivation for doing so would have been to reduce the number of inputs required to perform operations, and to enable the use of intuitive gestures and gesture feedback to improve the utility and speed of the user interface, especially for a large volume of messages, while decreasing input errors (Seo, ¶0005-¶0009).
However, Friend as modified appears not to expressly disclose wherein the importance of the notification information is determined based on a user response sensitivity, use frequency and an analysis of a text in the notification system.
However, in the same field of endeavor, He discloses identifying important notifications (He, Abstract)
wherein the importance of the notification information is determined based on a user response sensitivity, use frequency and an analysis of a text in the notification system (He, ¶0009 – priority score is assigned to received communication items. ¶0025 – priority score is based on identifying the name (text) of the sender in contacts, as the sender of other text messages, and phone logs. ¶0029 – priority based on identified keywords or search terms (text). Table 1 with ¶0023-¶0026 – priority is based on recently communication occurred with the contact (user response sensitivity), including both sent and received items. ¶0025, ¶0046-¶0047 – speed dial is based on how frequently the user communicates with the contact (frequency). Speed dial is used to determine message priority).


Regarding claim 11, Friend as modified discloses the elements of claim 10 above, and further discloses wherein the processor is further configured to display, a list containing at least one notification information in the snooze mode, detect a third input related to the list and delete the notification information corresponding to the third input among the at least one notification information in the list (Friend, ¶0041 – snoozed items may be displayed in a snooze section of the inbox. Seo, ¶0050 – snoozed items are included in the “deferred” collection. Fig. 4 with ¶0060 – dragging to the right causes the message to be moved to trash or archive).

Regarding claim 14, Friend as modified discloses the elements of claim 8 above, and further discloses wherein the processor is further configured to display the re-output notification information along with at least one other notification information, assign to the re-output notification information a priority higher than the priority of the at least one other notification information, and arrange the notification information  (Friend, ¶0038-¶0041 – message is re-delivered or re-displayed based on snooze criteria and receives a new timestamp. Criteria includes a date and time or the expiration of a time period if no reply has been detected. ¶0027 – re-displayed conversation moves to the top of the inbox based on the new timestamp (above other messages). ¶0030 – renewed messages may be marked as important. ¶0032 – sorting of messages can be performed on the original or updated 

Regarding claim 15, Friend as modified discloses the elements of claim 8 above, and further discloses wherein the processor is further configured to display the notification information output in response to a notification information display request after the expiry of the selected snooze time (Friend, ¶0038-¶0041 – message is re-delivered or re-displayed based on snooze criteria and receives a new timestamp. Criteria includes a date and time or the expiration of a time period if no reply has been detected).


Claims 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friend in view of Seo in further view of He in further view of Yang.

Regarding claim 3, Friend as modified discloses the elements of claim 1, and further discloses wherein the snooze time setting object comprises a plurality of snooze time information, and the setting the snooze time comprises selecting a snooze time information located 
However, Friend as modified appears not to expressly selecting the snooze time located at the region where the input is released.
However, in the same field of endeavor, Yang discloses an event snooze function (Yang, Abstract)
including a dragging operation to a plurality of snooze times, and setting the snooze time according to the location where the drag gesture is released (Yang, Figs. 3B-3C with ¶0045-¶0049 – drag gesture to a snooze function region associated with a particular snooze time. Numbers indicating the snooze intervals associated with the regions are displayed. The snooze interval is set according to where the drag gesture is released).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified drag gesture to a snooze region of Friend as modified, to include additional snooze regions associated with snooze intervals and to set the snooze interval according to release of the drag in the corresponding snooze region based on the teachings of Yang. The motivation for doing so would have been to enable the user to more easily set a snooze interval without requiring complicated manipulations of menu items (Yang, ¶0004-¶0005).

Regarding claim 10, Friend as modified discloses the elements of claim 8, and further discloses wherein the snooze time setting 
However, Friend as modified appears not to expressly selecting the snooze time located at the region where the input is released.
However, in the same field of endeavor, Yang discloses an even snooze function (Yang, Abstract)
including a dragging operation to a plurality of snooze times, and setting the snooze time according to the location where the drag gesture is released (Yang, Figs. 3B-3C with ¶0045-¶0049 – drag gesture to a snooze function region associated with a particular snooze time. Numbers indicating the snooze intervals associated with the regions are displayed. The snooze interval is set according to where the drag gesture is released).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified drag gesture to a snooze region of Friend as modified, to include additional snooze regions associated with snooze intervals and to set the snooze interval according to release of the drag in the corresponding snooze region based on the teachings of Yang. The motivation for doing so would have been to enable the user to more easily set a snooze interval without requiring complicated manipulations of menu items (Yang, ¶0004-¶0005).

Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friend in view of Seo in further view He in further view of Kobayashi.

Regarding claim 5, Friend as modified discloses the elements of claim 1, and further discloses wherein the snooze time setting object comprises a 
However, Friend as modified appears not to expressly disclose the snooze time setting object is a clock object. However, in the same field of endeavor, Kobayashi discloses a notification snooze button (Kobayashi, Abstract)
wherein the snooze time setting object comprises a clock object (Kobayashi, Fig. 7 with at least ¶0087 – snooze button includes a clock).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the snooze button of Friend as modified, to include a clock based on the teachings of Kobayashi. The motivation for doing so would have been to more effectively convey the purpose of the snooze button, especially to users who cannot read English.

Regarding claim 13, Friend as modified discloses the elements of claim 9, and further discloses wherein the snooze time setting object comprises a 

wherein the snooze time setting object comprises a clock object (Kobayashi, Fig. 7 with at least ¶0087 – snooze button includes a clock).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the snooze button of Friend as modified, to include a clock based on the teachings of Kobayashi. The motivation for doing so would have been to more effectively convey the purpose of the snooze button, especially to users who cannot read English.

Claims 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friend in view of Seo in further view He in further view of Mitchell.

Regarding claim 16, Friend as modified discloses the elements of claim 1 above, and further discloses wherein the notification pattern is identified based on a type of the notification information and 
However, Friend as modified appears not to expressly disclose importance based on an elapsed time after outputting the notification information. However, in the same field of endeavor, Mitchell discloses a messaging system (Mitchell, Abstract)
wherein the notification information is output based on a notification pattern, and wherein the notification pattern is identified based on an importance of the notification information, a type of the notification information, and an elapsed time after outputting the notification information (Mitchell, Fig. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the importance icons of Friend as modified, to include elapsed time since outputting the notification based on the teachings of Mitchell. The motivation for doing so would have been to alert the user to focus on the most useful items (Mitchell, ¶0112).

Regarding claim 18, Friend as modified discloses the elements of claim 8 above, and further discloses wherein the notification pattern is identified based on a type of the notification information 
However, Friend as modified appears not to expressly disclose importance based on an elapsed time after outputting the notification information. However, in the same field of endeavor, Mitchell discloses a messaging system (Mitchell, Abstract)
wherein the notification information is output based on a notification pattern, and wherein the notification pattern is identified based on an importance of the notification information, a type of the notification information, and an elapsed time after outputting the notification information (Mitchell, Fig. 2 with ¶0043, also ¶0040 and¶0079 – message importance may be determined based on elapsed time since the message was received. Icons representing message information are displayed).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the importance icons of Friend as modified, to include elapsed time since outputting the notification based on the teachings of Mitchell. The .

Response to Arguments
Applicant's arguments filed 12/3/2020 have been fully considered but they are not persuasive.
Applicant argues that:
The dragging of “cursor 320 to the right” in Fig. 4 and paragraph [0060] illustrates an end of a different distance, to select a different destination collection. However, neither FIG. 4 nor paragraph [0060] of Seo discloses "displaying a snooze time setting object in case that a direction of a sweeping input on the notification information is a predetermined direction," as previously recited in Claim 1 

In the Response to Arguments, the Examiner additionally argues: 
…
Like paragraph [0060], paragraphs [0061] to [0064] of Seo that are identified in the Response to Arguments also describe different destination collections that can be indicated by dragging the message in a different direction. Paragraph [0062] describes "If the user ends the drag at the position shown in FIG. 5A, this can be interpreted as indicating that message 324 b should be deferred for later action (e.g., by moving it to deferred collection 208)" and that "the user may be able to specify how long a message should be deferred." 

However, Seo merely teaches identifying a different collection based on where the user ends the drag, which fails to disclose "displaying a snooze time setting object in case that a direction of a sweeping input on the notification information is a predetermined direction," as previously recited in Claim 1. 


The Examiner cannot agree with Applicant. Seo, ¶0060 indicates that for some embodiments the two destinations for a rightward dragging motion are “archive” and “trash” - which are each deleting actions that delete the message from the list responsive to a right sweep. Seo, at ¶0061-¶0062, goes on to recite that “different destinations collections can be indicated by dragging the message in a different direction”, and refers to a “defer” (snooze) feature if the user had dragged “to the left instead of to the right” in Fig. 3A, in other words, the opposite direction. Seo is teaching dragging inputs of opposing directions at the same screen (Fig. 3A) resulting in deletion or snoozing depending on the direction. It is 

Applicant argues that:
As acknowledged during the November 16, 2020 Interview, for at least the above reasons, Seo fails to cure the defects of Friend and the rejection of independent Claim 1, as well as independent Claim 8, must be withdrawn.

The Examiner cannot agree with Applicant. During the above interview, the Examiner indicated that the proposed amendments appear to overcome the art of record. This was directed to the limitations of “user response sensitivity” and “use frequency”.

The remainder of Applicant’s arguments with respect to rejections under prior art have been fully considered and are moot upon a new ground(s) of rejection, as necessitated by amendment, as outlined above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References are at least relevant as indicated in the corresponding summary.
Krack et al. (US Patent Application Publication 2014/0189533) – message notification priority based on usage application frequency.
Stein et al. (US Patent Application Publication 2005/0204001) – message importance based on text parsing and analyzing.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088 (Eastern Time).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL W PARCHER/Primary Examiner, Art Unit 2175